DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 10 are objected to because of the following informalities: 
“claim wherein 1 wherein” should be “claim 1 wherein.”
Claim 5 line 2 “thrusters” should be “the thrusters”
Claim 7 line 2 “thrusters” should be “the thrusters”
Claim 9 line 2 “thrusters” should be “the thrusters”
Claim 9 last line “dire-retardant” should be “fire-retardant”
Claim 10 line 2 “thrusters” should be “the thrusters”
Claim 15 line 2 “thrusters” should be “the thrusters”
Claim 17 line 2 “thrusters” should be “the thrusters”
Claim 19 line 2 “thrusters” should be “the thrusters”
Claim 19 last line “dire-retardant” should be “fire-retardant”
Claim 20 line 2 “thrusters” should be “the thrusters”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the source of fire-retardant material is a tank in a ground-based vehicle,” must be shown or the feature canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1−10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
Applicant appears to claim several method steps throughout these apparatus claims. For example, claim 1 recites “the control circuitry providing command inputs controlling actuators varying thrust and direction of the thrusters on the end effector, and a valve in the delivery nozzle.” It is unclear whether another party would need to actually perform the step of providing command inputs to infringe the claim, or whether merely being in possession of a system configured to provide command inputs would infringe the claim. MPEP 2173.05(p)(II) states that “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).”
Applicant can clarify by reciting these limitations in the form of apparatus elements configured to perform these steps, such that the previous example becomes “the control circuitry configured to provide command inputs for controlling actuators by varying thrust and direction of the thrusters on the end effector, and for controlling a valve in the delivery nozzle.” Applicant may call Examiner to discuss any other such amendments.
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4−5, 8−11, 14−15, and 18−20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication No. 2013/0134254 to Moore in view of US Patent No. 9,764,839 to Whitaker et al. (“Whitaker”).
Regarding claim 1, Moore teaches a system for fighting fires, comprising:
a source of fire-retardant material (200 in fig. 3);
a deployable delivery hose 50 connected to the source of fire-retardant material, having a delivery nozzle 70 at an end away from the source of fire retardant material (para. [0017]);
an end effector (UAV 120) connected to and carrying the delivery hose proximate the delivery nozzle (fig. 2), the end effector having thrusters (motors 20 with propellers 90) controllable in thrust (para. [0018]) and direction (via directional servo motors that change the direction of the electric motors 20, see para. [0024]);
an imaging device (e.g. cameras of sensor array 60, see para. [0021]) on the end effector imaging environment proximate the end effector; and
control circuitry including a display monitor (where the “live video feed [provided] to the operator in para. [0021] requires some form of display monitor for displaying the video feed), the control circuitry providing command inputs controlling actuators varying thrust and direction of the thrusters on the end effector (para. [0023]);
wherein, with the delivery hose deployed, images from the end effector are transmitted to the control circuitry and displayed on the display monitor (para. [0021]), and an operator viewing the images on the display monitor uses the command inputs to maneuver the end effector (para. [0023]), carrying the nozzle at the end of the delivery hose to a position proximate an active fire, delivering fire retardant material from the nozzle onto the fire (para. [0024]).
Moore fails to teach a valve in the nozzle. Whitaker teaches a firefighting UAV  connected by a hose to a ground station, the UAV having dual purpose nozzle (60, 62) having a high pressure spray portion 60 for directing a stream of water a greater distance, and a low pressure soaker portion 62 useful for soaking an area prior to the advance of a fire. Selection valve 64 controls the nozzle. It would have been obvious to one of ordinary skill in the art at the time of filing to employ the dual purpose muzzle and valve of Whitaker into the device of Moore, along with adding control circuitry providing command inputs controlling a valve in the delivery nozzle to opens the valve to either portion of the nozzle, in order to provide the system with the additional functionality of being able to soak the area near an approaching fire to help prevent the spread of the fire.
Regarding claim 4, Moore in view of Whitaker teaches that the source of fire-retardant material is a tank in a ground-based vehicle (“fire truck”), and the control circuitry with display and command inputs is positioned in or near the ground vehicle (Moore para. [0019]).
Regarding claim 5, Moore in view of Whitaker teaches that the end effector comprises a frame 130 supporting thrusters controllable in thrust and thrust direction at a plurality of points, the points determining a plane, such that with the end effector hovering the plane assumes a horizontal attitude (where the plane of figs. 1 and 2 in Moore is the plane in which the end effector hovers).
Regarding claim 8, Moore in view of Whitaker teaches that the delivery hose joins the end effector with an axis of the delivery hose parallel to the horizontal plane (Moore fig. 2), and passes through the end effector directing the nozzle horizontally away from the frame of the end effector (fig. 2), and wherein the imaging device is positioned to the frame to view horizontally parallel to the direction of the nozzle (fig. 1).
Regarding claim 9, Moore in view of Whitaker teaches that, through viewing the display and utilizing the command inputs controlling thrust and direction of thrust of thrusters, the operator is enabled to fly the end effector into a burning building, and to maneuver the nozzle to a vantage point for delivering the fire-retardant material (while the limitation appears to be intended use, it would have been obvious to one of ordinary skill in the art at the time of filing to use the device in such a manner, since the device possesses the maneuverability that would enable a firefighter to operate it in this common firefighting scenario).
Regarding claim 10, Moore in view of Whitaker teaches that the end effector comprises a horizontal shaft (rotor arms in figs. 1−2) rotatable about an axis by actuators (“directional servo motors”) controlled by input commands, with thrusters fastened to the shaft, such that rotating the shaft changes thrust direction for all the thrusters fastened to the shaft (para. [0024]).
Regarding method claims 11, 14−15, and 18−20, Moore in view of Whitaker teaches the steps for operating the apparatus as discussed above with respect to corresponding apparatus claims 1, 4−5, and 18−20.
Claims 6−7 and 16−17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Whitaker as applied to claims 5 and 15 above, and further in view of Korean Patent No. KR-20200072871-A to Kim.
Regarding claims 6 and 16, Moore in view of Whitaker teaches that the imaging device 60 is positioned to the frame to view parallel to the direction of the nozzle (figs. 1−2). Moore and Whitaker fail to teach the delivery hose being joined perpendicular to the horizontal plane. Kim teaches a firefighting UAV where the delivery hose 130 joins the end effector 100 with an axis of the delivery hose vertical to the horizontal plane, and turns ninety degrees in the end effector to direct the hose horizontally away from the frame of the end effector (fig. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to reconfigure the device of Moore in view of Whitaker to have the delivery hose oriented as in Kim, because this arrangement provides for a smaller footprint for the whole UAV firefighting system, allowing for operation in more narrow spaces, such as between buildings.
Regarding claim 7 and 17, Moore in view of Whitaker and Kim teaches that, through viewing the display and utilizing the command inputs controlling thrust and direction of thrust of thrusters, the operator is enabled to fly the end effector into a burning building, and to maneuver the nozzle to a vantage point for delivering the fire-retardant material (while the limitation appears to be intended use, it would have been obvious to one of ordinary skill in the art at the time of filing to use the device in such a manner, since the device possesses the maneuverability that would enable a firefighter to operate it in this common firefighting scenario). 
Allowable Subject Matter
Claims 2−3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12−13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the above-cited references, US Patent No. 5,722,618 to Jacobs et al. (“Jacobs”) and French Patent Nos. 2,828,675 and 2,828,676, both to Greze, are considered the nearest prior art. Moore briefly discloses that the fluid source for the UAV may be another aircraft (para. [0011]). Greze teaches a method of fighting fires in which a fixed-wing aircraft 1 supplies water to a tethered aircraft 19, with the tethered aircraft dispersing the fluid. Jacobs teaches keeping a tethered payload 14 at a stationary point by flying the attached fixed-wing aircraft 12 in a circular path 16. The payload of Jacobs additionally comprises thrusters 17 and 38 to assist with positional control.
Although Moore, Jacobs, and Greze teach the basic elements of the claimed subject matter, it would not have been obvious to one of ordinary skill in the art to combine these references to arrive at the claimed invention, except through hindsight. One of ordinary skill in the art would have understood Moore as referring to a rotorcraft or other hovering aircraft as the source, not a fixed wing aircraft, given that the UAV is a hovering-style aircraft, and there would be a great many complicating factors in adapting that UAV to work with a fixed-wing aircraft. Greze is flying the attached aircraft in forward flight, which gives the attached aircraft the needed aerodynamic flow to allow for control. And while Jacobs teaches that it is possible to fly a fixed-wing aircraft in a circular path to hold a tethered payload in a fixed point, it would not have been obvious to fly a fixed wing aircraft low enough over a large fire to allow for using a short hose, and it would not have been obvious to fly in a circle at a much higher altitude, as this would require a much longer hose, calling into question the UAV’s ability to maintain stable hovering flight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        

/M.B.K./Examiner, Art Unit 3642